Third District Court of Appeal
                               State of Florida

                            Opinion filed July 2, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D13-3199
                         Lower Tribunal No. 08-66142
                             ________________


                                 Edgar Nivia,
                                    Appellant,

                                         vs.

                       Aurora Loan Services, LLC,
                                      Appellee.



       An Appeal from the Circuit Court for Miami-Dade County, Victoria S.
Sigler, Judge.

     Edgar Nivia, in proper person.

     McCalla Raymer, LLC, and Charles P. Gufford (Orlando), for appellee.


Before WELLS, LOGUE, and SCALES, JJ.

     PER CURIAM.
      Upon consideration of the initial brief, and finding no preliminary basis for

reversal has been demonstrated, the order below is summarily affirmed pursuant to

Florida Rule of Appellate Procedure 9.315(a).

      Affirmed.




                                        2